Citation Nr: 1143149	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-26 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a right ankle fracture, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active duty service from June 1960 to June 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2011, the Board remanded the appeal for additional development.  It has since returned to the Board.  

The June 2011 VA examination indicated that residuals of a right ankle fracture included varicose veins in the right lower extremity.  The issue of entitlement to service connection for varicose veins of the right lower extremity is thus raised by the record.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the period prior to June 15, 2011, objective evidence does not show ankylosis of the right ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees; and the preponderance of the evidence is against finding malunion of the tibia and fibula with marked ankle disability.  

2.  Resolving reasonable doubt in the Veteran's favor, for the period since June 15, 2011, his right ankle fracture residuals most nearly approximate malunion of the tibia and fibula with marked ankle disability.  


CONCLUSIONS OF LAW

1.  For the period prior to June 15, 2011, the criteria for an evaluation greater than 20 percent for residuals of a right ankle fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5270, 5271 (2011).  

2.  For the period since June 15, 2011, the criteria for a 30 percent evaluation, and no more, for residuals of a right ankle fracture are met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5270, 5271.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in December 2005, VA notified the Veteran of the information and evidence needed to substantiate a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In May 2008, VA provided notice of the specific rating criteria for the ankle and also included information regarding how VA assigns disability ratings.  The claim was most recently readjudicated in the August 2011 supplemental statement of the case.  

VA also fulfilled its duty to assist.  The claims file contains VA medical records and private orthopedic records dated in 2006.  The Board notes that the Veteran submitted a billing statement showing that he was seen by his private orthopedist in September 2007.  In the March 2011 remand, the Board observed that this record should have been secured under VA's duty to assist.  To date, the Veteran has not submitted an authorization for release of this record.  As such, further development is not warranted.  

The Veteran was provided VA examinations in February 2006 and June 2011.  In the September 2011 post-remand brief, the representative argued that the recent examination was inadequate because the examiner did not specifically annotate, in degrees, the point at which the Veteran experiences pain.  The Board has reviewed the examination.  The claims file was available for review and the examiner provided a detailed history and physical examination, to include range of motion findings following repetitive motion.  The examination contains findings sufficient for rating purposes and additional examination is not required.  

On review, there is no error or issue that precludes the Board from addressing the merits of this appeal.  See 38 C.F.R. § 3.159(c).  

Analysis

In June 1966, the RO granted entitlement to service connection for residuals of a right ankle fracture with tenderness as directly related to an in-service parachute injury.  A 10 percent evaluation was assigned under Diagnostic Code 5262 effective March 8, 1966.  In September 1971, the evaluation was increased to 20 percent effective October 27, 1970, and the disability was recharacterized as residuals of a right ankle fracture with tenderness, also diagnosed as instability of the right tibiofibular joint with a healed right fibula fracture.  

In October 2005, the Veteran submitted a claim for increase.  In February 2006, the RO continued the 20 percent evaluation for right ankle disability.  In April 2006, within the one-year appeal period, the Veteran requested reconsideration of the decision and submitted new and material evidence.  In August 2006, the RO again continued the assigned 20 percent evaluation for right ankle disability.  The Veteran disagreed and subsequently perfected this appeal.  

The Veteran contends that the currently assigned evaluation does not adequately reflect the severity of his disability.  

VA records show that the Veteran was seen for an orthopedic consult in May 2005.  He reported pain and swelling with walking long distances and standing for long periods.  On physical examination, range of right ankle motion was dorsiflexion to 18 degrees, plantar flexion to 54 degrees, eversion to 19 degrees, and inversion to 20 degrees.  There was mild pain with all motion exercises.  A September 2005 record indicates increasing pain in both feet and right ankle.  It was noted that his orthotics were approximately two years old and in need of replacement.  

The Veteran underwent a VA examination in February 2006.  He complained of right ankle pain, swelling, and occasional stiffness.  He reported flare ups of right ankle pain on prolonged standing or walking.  He was able to walk without a cane or ankle brace.  He denied that the ankle gave way or locked.  On physical examination, right ankle motion was shown as follows: dorsiflexion 0 to 15 degrees and plantar flexion was 0 to 45 degrees, with pain after 35 degrees.  There was swelling and severe tenderness, but no erythematous change, muscle atrophy, spasm or instability.  There was no evidence of nonunion.  The examiner noted that right ankle motion is limited by pain, but repetitive use showed no fatigue, incoordination, lack of endurance, or additional loss of motion due to pain.  The diagnosis was status post right ankle fracture, right calcaneal spur by x-ray, with residual right ankle pain and swelling.  No instability was shown at examination.  

A March 2006 private orthopedic record documents the Veteran's complaints of chronic right ankle pain.  On examination the appellant's gait was antalgic and there was mild edema of the right ankle.  He had about 15 degrees of dorsiflexion and about 40-45 degrees of plantar flexion with pain.  The assessment was chronic ankle pain secondary to old trauma with osteoarthritis.  The ankle was injected with Kenalog and Marcaine.  A May 2006 note documents pain with full ankle motion.  Range of motion was essentially unchanged.  The ankle was reinjected with . Kenalog and Marcaine  

In November 2007, the Veteran was seen at the VA clinic and he reported that his ankle pain was becoming more problematic.  In January 2008, the Veteran was seen in the orthopedic clinic.  He walked in unassisted.  Examination of the right ankle revealed diffuse swelling and the joint was diffusely tender to palpation.  There was pain with all ranges of motion.  Assessment was posttraumatic right ankle pain, but without obvious joint space narrowing on x-rays.  There was evidence of bone fragments in the interosseous ligament.  The Veteran was given an injection of DepoMedrol and Lidocaine.   

A March 2009 VA magnetic resonance imaging (MRI) ankle report indicates there were no findings to explain the Veteran's symptoms and that there was mild Achilles tendinosis without tear.  

The Veteran most recently underwent a VA examination in June 2011.  He reported chronic swelling on the right and that his foot and ankle never fully return to normal size.  He also reported symptoms such as giving way, pain, stiffness, weakness, and constant effusion.  Flare-ups were reportedly precipitated by a full work day and alleviated by time, rest, elevation, and medication.  He estimated a 25 percent loss of motion during flare-ups and the examiner noted that the Veteran had poor motion prior to flares.  He reported being able to stand 3 to 8 hours with short rest periods and able to walk 1/4 mile.  He reported always using orthotic inserts.  

On physical examination, the right foot was externally rotated and there was callus formation and abnormal shoe wear.  The examiner noted bony joint enlargement, crepitus, deformity, edema, effusion, redness, tenderness, pain at rest, instability, weakness, abnormal motion, guarding of movement, anterior talofibular ligament thickening with tenderness on palpation, and a palpable nodularity on the lateral aspect of the Achilles tendon at the calcaneal insertion.  The examiner noted that the Veteran had medial/lateral and anterior/posterior laxity but without actual instability.  The talotibia and talofibula joint remained congruent.  There was objective evidence of pain with motion.  Dorsiflexion was from 0 to 10 degrees and plantar flexion was from 0 to 25 degrees.  There was also objective evidence of pain following repetitive motion and additional limitation of motion with dorsiflexion 0 to 9 degrees and plantar flexion 0 to 10 degrees.  Right ankle x-rays showed evidence of old trauma but no acute fracture or dislocation.  The diagnosis was residual of old right ankle fracture to include varicose veins and general edema; residuals of old sydesmotic injury often referred to as "high ankle sprain"; Achilles tendinosis; and anterior talofibular ligament laxity without instability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

For VA purposes, the normal range of ankle motion is dorsiflexion 0 to 20 degrees and plantar flexion 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The Veteran's right ankle disability is currently evaluated as 20 percent disabling based on a marked limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  This is the highest schedular evaluation available under the assigned diagnostic code.  

The Board has reviewed the diagnostic codes pertaining to the ankle and notes that a 30 percent evaluation is warranted when there is ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

In the September 2011 post-remand brief, the representative argued that the Veteran is limited to 9 degrees in dorsiflexion and therefore, a 30 percent rating is warranted under Diagnostic Code 5270.  

The Board acknowledges the representative's arguments; however, while the most recent examination showed that dorsiflexion was limited to 9 degrees following repetitive motion, there is absolutely no indication that the ankle is ankylosed or fused.  

As discussed, the Veteran's right ankle disability was originally evaluated under Diagnostic Code 5262.  Under this provision, malunion of the tibia and fibula with moderate knee or ankle disability warrants a 20 percent evaluation; and malunion of the tibia and fibula with marked knee or ankle disability warrants a 30 percent evaluation.  A 40 percent evaluation is assigned when there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

On review, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability picture most nearly approximates the criteria for a 30 percent evaluation, and no more, under Diagnostic Code 5262, effective June 15, 2011.  This is the date of the VA examination showing a factually ascertainable increase in disability.  In making this determination, the Board acknowledges that right tibia-fibula x-rays taken at that time revealed no significant abnormality.  Notwithstanding, x-rays taken during service showed an oblique fracture of the distal fibula and current ankle x-rays reveal evidence of old trauma.  The January 2008 VA orthopedic note also indicates that x-rays showed some bony fragments between the distal tibia and fibula.  Thus, there arguably remains evidence of malunion.  Additionally, the June 2011 examination findings suggest marked ankle disability.  That is, range of motion is significantly limited, especially following repetitive motion and in comparison to previous examinations.  Most significantly there is evidence of ligament thickening, Achilles tendinosis, and ligament laxity.  

Prior to June 15, 2011, however, the Board finds that the criteria for an evaluation greater than 20 percent are not met under either Diagnostic Code 5270 or 5262.  As discussed, there is no evidence of right ankle ankylosis.  Further, the disability picture prior to this date appears consistent with no more than a moderate ankle disability.  In making this determination, the Board has considered the Veteran's complaints throughout the appeal period, but does not find adequate pathology to support a higher evaluation based on functional impairment due to pain on motion or other factors.  See DeLuca.  

The Board has effectively assigned staged ratings.  Hart.  

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

As discussed, the above rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to the right ankle and higher schedular evaluations are available for greater levels of disability.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is required.  Id. 

Finally, the Board acknowledges the Veteran's reports of difficulty standing and that he is worried how much longer he will be able to tolerate his occupation.  The Board also acknowledges the June 2011 examiner's statements regarding significant occupational effects related to the right ankle disability.  The evidence of record, however, shows that the Veteran is currently gainfully employed and as such, the Board finds no basis for referring or remanding a claim for a total disability evaluation based on individual unemployability due to service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

For the period prior to June 15, 2011, entitlement to an evaluation greater than 20 percent for residuals of a right ankle fracture is denied.  

For the period since June 15, 2011, entitlement to a 30 percent evaluation, and no more, for residuals of a right ankle disability is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


